       Case 2:19-cv-03150-CSMW Document 25 Filed 06/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GEORGE SMITH                                     :       CIVIL ACTION
                                                 :
              v.                                 :
                                                 :
SOUTHEAST DELCO SCHOOL DIST.                     :       NO. 19-3150

                                          ORDER

       AND NOW, this 19th day of June, 2020, for the reasons contained in the court’s

Memorandum of today, it is hereby ORDERED that Defendant’s Motion to Dismiss Plaintiff’s

First Amended Complaint (Document No. 11) is DENIED. It is further ORDERED that, on or

before July 8, 2020, Defendant shall Answer the First Amended Complaint.

IT IS SO ORDERED.

                                   BY THE COURT:



                                     /s/ Carol Sandra Moore Wells
                                   CAROL SANDRA MOORE WELLS
                                   United States Magistrate Judge
